Citation Nr: 0521131	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-12 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to March 
1977.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2001RO decision.  

In December 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  

In May 2004, the Board remanded the veteran's case for 
further evidentiary development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected PTSD currently is shown to have 
been productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity and difficulty in 
establishing effective work and social relationships.  




CONCLUSION OF LAW

The criteria for the assignment of a 50 percent evaluation 
for the service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130 including Diagnostic Code 9411 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the course of the veteran's appeal, the Board notes 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2004).  

VCAA and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the March 2003 Statement of the Case and the May 2004 duty 
to assist letter, the RO has attempted to notify him of the 
evidence needed to substantiate his claim.  The RO informed 
the veteran of what evidence was needed from him, what he 
could do to help with his claim, and what specifically VA 
would do to assist him.  

Thus, in the Board's opinion, the RO has notified the veteran 
of what evidence he was responsible for obtaining and what 
evidence the VA would procure.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this regard, the RO received a statement from the veteran 
dated in October 2004 indicating that he had no further 
evidence to submit.  

Further, the Board notes that the veteran was most recently 
accorded a VA examination in August 2004 in order to fully 
evaluate the severity of the service-connected PTSD.  

Finally, to the extent that the action taken hereinbelow is 
favorable to the veteran, the Board is satisfied that further 
discussion of whether all relevant evidence has been properly 
developed and whether further assistance is required to 
comply with the duty to assist is not necessary at this time.  
38 U.S.C.A. § 5103A (West 2002).  


Entitlement to an increased rating for service-connected PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Separate rating codes identify the various 
disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The service-connected PTSD is rated, as follows:  100 
percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

30 percent: Occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Code 9411 (2004).  

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).   American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorder (DSM), 
32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 
(2003). See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

A GAF score of 51 to 60 signifies moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or complaints of- workers).  

A careful review of the evidence of record reflects that the 
severity of the service-connected PTSD is more consistent 
with the criteria warranting a 50 percent evaluation.  

The VA outpatient treatment dated from July 1999 to August 
2004 reflected the veteran's use of several prescribed 
medications to treat his disorders.  It was noted that the 
veteran was employed as a custodian at the Post Office.  He 
reported that he was still bothered by nightmares and was 
often irritable and uncomfortable around people.  The 
veteran had a history of depressive symptoms and had a 
tendency to get into arguments and fights.  

It was noted that the veteran had vague, aggressive and 
homicidal thoughts about his co-workers when he was around 
them, but had no specific plans.  

In a letter dated in January 2002 from the veteran's 
treating VA psychiatrist, it was noted that the veteran 
continued to be bothered by his traumatic events that took 
place while he was in the service.  The psychiatrist opined 
that the veteran's current PTSD condition warrants a 
disability more than 30 percent.  

In the VA psychiatric clinical notes, the veteran was 
reported to have earned 8 college credits while working as a 
custodian at the Post Office.  His GAF scores ranged from 80 
to 55.  However, it was later noted that the veteran's 
attempt to return to school was incomplete.  

On recent VA examination in August 2004, the veteran was 
note to have had been treated for his psychiatric disorder 
since 1995.  

The veteran had been hospitalized for an attempted suicide 
and had required regular outpatient mental health treatment 
for his PTSD symptoms.  The veteran had maintained sobriety 
since 1999.  His substance/alcohol abuse was noted to be in 
remission.  

The veteran reported a worsening of his psychiatric symptoms 
that included communication difficulty, prolonged absences 
from work, irritability, anger outbursts, impulse control 
difficulty, and difficulty maintaining work relationships.  

The examiner noted that the veteran's PTSD symptoms are 
causing him "significant distress and impairment in all 
areas of social, occupational, and other functioning."  

The veteran had two children, but had never married and 
lived alone.  He was reported to be isolative with no social 
relationships or close friends.  The veteran had been 
employed as a custodian at the Post Office, but feared 
losing his job.    

The examiner opined that the veteran's PTSD symptoms 
presented a moderate to moderately severe employment 
dysfunction, moderate dysfunction in activities of daily 
living, and moderate to moderately severe impairment of his 
quality of life.    He was assigned a GAF score of 55.  

On examination, the veteran was shown to have no impairment 
in thought process or communication.  He reported auditory 
hallucinations that the examiner considered to be his own 
thinking.  

The veteran had some memory loss and memory impairment but 
he was noted to have no major deficits.  His speech was 
normal and the veteran reported having anxiety and panic 
attacks in certain environments.  

In this case, the service-connected PTSD is shown to be 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity and difficulty in 
establishing effective work and social relationships.  Thus, 
the Board finds that a 50 percent evaluation is for 
application.  

As noted, with treatment, the veteran's GAF scores are shown 
to have ranged from 80 to 55, and the recent VA examination 
found the veteran to have moderate to moderately severe 
industrial inadaptability.  The veteran has never been 
married, has no friends, lives alone and has moderated to 
moderately severe social impairment due to his PTSD.  

The Board notes that the findings clearly do not support a 
rating of 70 percent or higher.  For example, the veteran's 
PTSD has not been shown to be manifested by intermittently 
illogical, obscure or irrelevant speech; neither spatial 
disorientation nor neglect of personal appearance and hygiene 
is shown.  Significantly, he is shown to have been able to 
work.  The recent VA examination found only moderate 
impairment of daily activities.  

Thus, the medical evidence does not shown that veteran is 
experiencing occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood or an inability to 
establish and maintain effective relationships.  

Hence, the Board finds that the criteria for a 50 percent 
rating, but not higher is warranted.  38 C.F.R. § 4.7.  



ORDER

An increased rating of 50 percent for the service-connected 
PTSD is granted, subject to the regulations governing the 
payment of VA monetary awards.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


